Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-14 are pending. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Prior Art of record fails to teach a method for adjusting a hearing device, the method comprising: receiving an input sound signal; identifying a listening situation based on the input sound signal by means of sound classification; selecting at least one hearing program from a plurality of hearing programs in dependence of the identified listening situation, wherein one or more processing parameters are associated with the hearing programs; processing the input sound signal using the at least one selected hearing program to generate a processed sound signal and providing the processed sound signal to a user of the hearing device, wherein preset processing parameters for the at least one selected hearing program are applied to the at least one selected hearing program; receiving an adjustment command for the one or more processing parameters, the adjustment command being generated by the user with a user interface and determining one or more adjusted processing parameters from the adjustment command; determining a change rate at which the listening situation changes; when the change rate is above a predefined threshold, applying the one or more adjusted processing parameters to a possible set of hearing programs from the plurality of hearing programs, the possible set of hearing programs comprising the at least one selected hearing program and at least one hearing program, which is selectable after a change of the listening situation; when the change rate is below the predefined threshold, applying the one or more adjusted processing parameters to the at least one selected hearing program and updating the preset processing parameters for the at least one selected hearing program to the adjusted processing parameter, as substantially described and connected with the other functional language recited. 
Waldmann (WO 2012/010218 A1) fails to teach wherein preset processing parameters for the at least one selected hearing program are applied to the at least one selected hearing program; receiving an adjustment command for the one or more processing parameters, the adjustment command being generated by the user with a user interface and determining one or more adjusted processing parameters from the adjustment command; determining a change rate at which the listening situation changes; when the change rate is above a predefined threshold, applying the one or more adjusted processing parameters to a possible set of hearing programs from the plurality of hearing programs, the possible set of hearing programs comprising the at least one selected hearing program and at least one hearing program, which is selectable after a change of the listening situation; when the change rate is below the predefined threshold, applying the one or more adjusted processing parameters to the at least one selected hearing program and updating the preset processing parameters for the at least one selected hearing program to the adjusted processing parameter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 15, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653